Mr. Justice Fitch delivered the opinion of the court. This writ of error was sued out to reverse a decree in which the Superior Court dismissed both the complainant’s bill for separate maintenance and the defendant’s cross-bill for divorce. Both the abstracts and briefs of plaintiff in error filed in this court are printed in smaller type than is required for abstracts by rule 19 of the Rules of Practice of this court. Experience has shown that the small pica type with leaded lines required by the rule mentioned is as small as can be safely used without injury to the eyesight, when the constant daily study of briefs and abstracts such as the volume of work in this court demands, is considered. We must insist upon a strict observance of this rule, as a matter of ordinary self-protection. For this reason the writ of error will be dismissed. Writ of error dismissed.